DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2 and 10 are cancelled. Claims 4-8 are amended. Claim 1 is an independent claim. Claims 1 and 3-9 are currently examined on the merits.
Allowable Claims
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Piotr Filar (US 20100288185 A1, “Filar”) teaches a semiconductor single crystal growth apparatus, but does not teach, disclose or reasonably suggest that “…a thermal reflection coefficients of the first and third portions are greater than a thermal reflection coefficients of the second and fourth portions to make the thermal reflection coefficient of the bottom of the deflector in the direction of the horizontal magnetic field is smaller than that in the direction perpendicular to the horizontal magnetic field” as recited in claim 1. Claims 3-9 are allowable because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/           Primary Examiner, Art Unit 1714